PD-1634-14
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
May 22, 2015                                                          Transmitted 5/21/2015 4:15:26 PM
                                                                       Accepted 5/22/2015 11:14:34 AM
                                                                                        ABEL ACOSTA
                                  NO. PD-1634-14                                                CLERK

AARON JACOB MOORE                         §   IN THE

VS.                                       §   COURT OF CRIMINAL APPEALS

THE STATE OF TEXAS                        §   STATE OF TEXAS

       STATE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                      BRIEF ON THE MERITS

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      The State, by and through its Fort Bend County District Attorney, asks the

Court to grant an extension of time to submit its brief on the merits in the above-

referenced cause. Pursuant to Texas Rule of Appellate Procedure 10.5(b), the State

provides the following information:

      Current Deadline:                       May 22, 2015

      Length of Extension Sought:             60 days to July 21, 2015

      Number of Previous Extensions:          None

      Facts reasonably explaining the need for an extension:

      In the last thirty days, the undersigned has filed the State’s appellate brief in

McGuire v. State, 01-14-00241-CR (FSRA), and has been working on the State’s

appellate brief due on June 2, 2015, on a final extended deadline in McGuire v. State,

01-14-00240-CR, a felony murder case in which the underlying felony is a third DWI,



                                          1
and in which the evidence includes a test result from a warrantless blood draw made

under Section 724.012, Texas Transportation Code. The constitutionality of this

statute was addressed in State v. Villarreal, No. PD-0306-14, 2014 WL 6734178

(Tex. Crim. App. Nov. 26, 2014). Rehearing was granted on February 25, 2015. The

undersigned has had to review the plethora of cases decided after McNeely, review

the PDR’s filed and briefs on the merits pending with this Court, and gather

legislative history to summarize the existing decisions and arguments and hopefully

contribute new arguments and authorities. Further, contrary to law, the trial court

required redactions from the in-car video recordings of Appellant’s statements and

failed to instruct the jury to return a verdict on each count of the indictment. The

undersigned had to obtain a transcription of the video recording and must still write

these anticipated cross-points of error.

      The undersigned also took a pre-planned vacation from May 1-11, 2015, and

has had long-standing, pre-paid plans to attend a graduation and family visits from

June 11-19, 2015. The undersigned will also be attending the Criminal Appellate

Seminar in Austin May 27-29, 2015. A 60-day extension will allow a little more than

four weeks to write the brief on the merits in this case and, barring unforeseen

circumstances, no further extension will be requested. The undersigned has contacted

Appellant’s attorney, Ms. Carmen Roe, and Appellant will not oppose this motion for

                                           2
extension of time.

      The undersigned is one of three appellate attorneys, who also assist fifty other

trial and administrative attorneys with trial issues and office policy. The State asks

for an extension of time not for the purpose of delay, but to see that justice is done.

                                               Respectfully submitted,

                                               John F. Healey, Jr.
                                               SBOT # 09328300
                                               District Attorney, 268th Judicial District
                                               Fort Bend County, Texas

                                               /s/ Gail Kikawa McConnell
                                               Gail Kikawa McConnell
                                               SBOT # 11395400
                                               Assistant District Attorney
                                               301 Jackson Street, Room 101
                                               Fort Bend County, Texas 77469
                                               (281) 238-3205 / (281) 238-3340 (fax)
                                               Gail.McConnell@fortbendcountytx.gov


                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing State's motion for extension of time
was served on May 22, 2015, through the electronic filing manager or by email on
Ms. Carmen Roe, Attorney for Appellant, ; Ms. Lisa
McMinn, State Prosecuting Attorney, .

                                               /s/ Gail Kikawa McConnell
                                               Gail Kikawa McConnell




                                           3